        Case 5:20-cv-00046-TBM-MTP Document 33 Filed 05/25/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                      OF THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION

SIDNEY CHAPPEL NELSON                                                                   PLAINTIFF

v.                                                 CIVIL ACTION NO.: 5:20-cv-46-TBM-MTP

UNIT MANAGER KAREN BROWN and
WARDEN SCOTT MIDDLEBROOKS                                                           DEFENDANTS

                             REPORT AND RECOMMENDATION

         THIS MATTER is before the Court on the Motion for Summary Judgment [26] filed by

Defendants Unit Manager Karen Brown (“Brown”) and Warden Scott Middlebrooks

(“Middlebrooks”). Having considered the Motion [26], the record, and the applicable law, the

undersigned recommends that the Motion [26] be granted, that Plaintiff’s Complaint [1] be

dismissed with prejudice, and that a strike be issued against Plaintiff.

                                         BACKGROUND

         On February 21, 2020, Plaintiff Sidney Chappel Nelson, appearing pro se and in forma

pauperis, filed his Complaint [1] pursuant to 42 U.S.C. § 1983. At all relevant times Plaintiff

was a post-conviction inmate at Wilkinson County Correctional Facility. In his complaint and as

clarified at the Spears 1 hearing, Plaintiff asserts that his due process rights under the Fourteenth

Amendment were violated by Brown and Middlebrooks.

         Plaintiff alleges that on October 18, 2019, two unnamed officers entered his cell and

conducted a search. See [26-1] at 10. Plaintiff asserts that Brown later wrote a Rule Violation

Report (“RVR”) stating that she found contraband in Plaintiff’s cell, but that she never entered

his cell on that day. Id. at 11. Plaintiff appealed the RVR, and Middlebrooks ultimately expunged



1
    Spears v. McCotter, 766 F. 2d 179 (5th Cir. 1985).


                                                  1
      Case 5:20-cv-00046-TBM-MTP Document 33 Filed 05/25/21 Page 2 of 6




the RVR from his file based on an administrative error. See [26-3]. Plaintiff alleges that as a

result of this RVR, Plaintiff was downgraded in custody status, lost privileges, and lost his job as

a “pod orderly.” 2 Id. at 12, 14. He asserts that even though the RVR was expunged, he did not

regain everything that had been taken away 3 and seeks compensatory damages for mental and

emotional stress. Id. at 17.

       On March 8, 2021, Defendants filed the instant Motion for Summary Judgment [26]

arguing that Plaintiff failed to state a constitutional claim against them, and that Plaintiff’s claim

for compensatory damages is barred under the Prison Litigation Reform Act (“PLRA”). Plaintiff

filed two Responses [30] [32], and the matter is now ripe for review.

                         STANDARD FOR SUMMARY JUDGMENT

       A motion for summary judgement will be granted when “the record indicates that there is

no genuine issue as to any material fact and that the moving party is entitled to judgment as a

matter of law.” Causey v. Sewell Cadillac-Chevrolet, Inc., 394 F.3d 285, 288 (5th Cir. 2004);

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). “The moving party must show that if the

evidentiary material of record were reduced to admissible evidence in court, it would be

insufficient to permit the nonmoving party to carry its burden.” Beck v. Texas State Bd. of Dental

Examiners, 204 F.3d 629, 633 (5th Cir. 2000). The Court is not permitted to make credibility

determinations or weigh the evidence. See Deville v. Marcantel, 567 F.3d 156, 164 (5th Cir.

2009) (citing Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343 (5th Cir. 2001)). When



2
 According to Plaintiff’s testimony from the Spears hearing, pod orderlies are tasked with
keeping an assigned area of the facility clean. See Omnibus Order [23] at 2 n.3.
3
  Defendants indicate that the reason Plaintiff did not regain his custody status, privileges, or job
is because he further violated prison rules and received additional RVRs which impacted these
same items. See [27] at 6. As Plaintiff has not asserted deprivation of a constitutional right, this
clarification does not affect the undersigned’s recommendation.
                                                  2
      Case 5:20-cv-00046-TBM-MTP Document 33 Filed 05/25/21 Page 3 of 6




deciding whether a genuine issue of fact exists, “the court must view the facts and the inferences

to be drawn therefrom in the light most favorable to the nonmoving party.” Sierra Club, Inc. v.

Sandy Creek Energy Assocs., L.P., 627 F.3d 134, 138 (5th Cir. 2010).

       However, the nonmoving party “cannot defeat summary judgment with conclusory

allegations, unsubstantiated assertions, or ‘only a scintilla of evidence.’” Turner, 476 F.3d at 343

(quoting Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)). In the absence of proof,

the Court does not “assume that the nonmoving party could or would prove the necessary facts.”

Little, 37 F.3d at 1075 (emphasis omitted). The nonmovant cannot survive a proper motion for

summary judgment by resting on the allegations in his pleadings. Isquith v. Middle South

Utilities, Inc., 847 F.2d 186, 199 (5th Cir. 1988); see also Celotex, 477 U.S. at 325-26. Instead,

the nonmovant must present evidence sufficient to support a resolution of the factual issues in his

favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).

                                            ANALYSIS

       Plaintiff's claims are before the Court pursuant to 42 U.S.C.§ 1983. Section 1983 “neither

provides a general remedy for the alleged torts of state officials nor opens the federal courthouse

doors to relieve the complaints of all who suffer injury at the hands of the state or its officers.”

White v. Thomas, 660 F.2d 680, 683 (5th Cir.1981). Rather, “[i]t affords a remedy only to those

who suffer, as a result of state action, deprivation of ‘rights, privileges, or immunities secured by

the Constitution and laws’ of the United States.” Id. (quoting 42 U.S.C. § 1983). Accordingly,

Plaintiff must demonstrate a genuine issue of material fact as to the following two elements: (1)

the deprivation of a right secured by the Constitution or laws of the United States and (2) the

deprivation was caused by a person acting under color of state law. See West v. Atkins, 487 U.S.

42, 48 (1988).



                                                   3
      Case 5:20-cv-00046-TBM-MTP Document 33 Filed 05/25/21 Page 4 of 6




       Protected liberty interests “are generally limited to state-created regulations or statutes

which affect the quantity of time rather than the quality of time served by a prisoner.” Madison v.

Parker, 104 F.3d 765, 767 (5th Cir.1997). A prisoner's liberty interest protected by the Due

Process Clause is “generally limited to freedom from restraint which ... imposes an atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life.” Sandin v.

Conner, 515 U.S. 472, 483–84 (1995). The protection afforded by the Due Process clause does

not extend to every adverse or unpleasant condition experienced by an inmate. Madison, 104

F.3d at 767 (holding that an inmate's 30 day commissary and cell phone restrictions as

punishment do not present the type of atypical, significant deprivation in which a state might

create a liberty interest); Moore v. Sawyer, 2010 WL 6004375, at *1 (E.D. Tex. July 26, 2010)

(determining that loss of telephone and visitation privileges did not rise to a level of

constitutional deprivation); Sharp v. Anderson, 2000 WL 960568, at *1 (5th Cir.2000)

(concluding inmate's claim that he was kept in administrative segregation for 112 days after he

was found guilty of a disciplinary charge did not implicate the protections of the due process

clause).

       In the Motion for Summary Judgment [26], Defendants argue that Plaintiff’s alleged

deprivations of his job, custody status, and privileges are not protected liberty interests, and

therefore, no constitutional right has been violated or is implicated. The Court agrees.

       Prisoners do not have a protected liberty interest in their job assignment, and the fact that

Plaintiff lost his prison job as a result of the issuance of the RVR is not an “atypical and

significant hardship” of prison life. See Bulger v. United States 65 F.3d 48, 50 (5th Cir.1995)

(holding that the loss of a prison job did not implicate the prisoner's liberty interest even though

the prisoner lost the ability to automatically accrue good-time credits). Plaintiff likewise does not



                                                  4
       Case 5:20-cv-00046-TBM-MTP Document 33 Filed 05/25/21 Page 5 of 6




have a constitutionally-protected liberty interest in his custodial classification. See Neals v.

Norwood, 59 F. 3d 530, 533 (5th Cir. 1995)(“…[A] prison inmate does not have a protectable

liberty or property interest in his custodial classification and an inmate’s disagreement with a

classification is insufficient to establish a constitutional violation.”). Plaintiff also claims loss of

privileges, which he described as access to programs and recreation. See [26-1] at 15. None of

these alleged deprivations rise to the level of a constitutional violation and are merely ordinary

incidents of prison life. See King v. Sims, 2009 WL 2497154, at *5 (S.D. Miss. Aug. 14, 2009)

(finding that reclassification, reassignment, and loss of commissary, phone, and visitation

privileges did not constitute a violation of plaintiff's constitutional rights).

        Additionally, Plaintiff’s sole request for relief—monetary damages—is not an available

remedy based on the facts alleged. See [26-1] at 17. As noted above, Plaintiff is not entitled to

relief based on his alleged deprivations. Even if Plaintiff were entitled to relief, the PLRA

provides: “No Federal civil action may be brought by a prisoner confined in a jail, prison, or

other correctional facility, for mental or emotional injury suffered while in custody without a

prior showing of physical injury or the commission of a sexual act.” 42 U.S.C. § 1997e(e).

Plaintiff has not alleged any physical injuries as a result of the emotional or mental distress and,

consequently, no recovery for mental or emotional injury is available to him.

        The undersigned finds that Plaintiff has failed to assert the deprivation of a constitutional

right and, therefore, Defendants’ Motion for Summary Judgment [26] should be granted. This

action should be dismissed for failure to state a claim.

        Under 28 U.S.C. § 1915(g), a strike may be imposed if a suit is “frivolous, malicious, or

fails to state a claim upon which relief may be granted.” As Plaintiff has not stated an actionable




                                                    5
      Case 5:20-cv-00046-TBM-MTP Document 33 Filed 05/25/21 Page 6 of 6




claim under § 1983, the undersigned recommends that this action be dismissed with prejudice,

and that the dismissal count as a strike pursuant to 28 U.S.C. § 1915(g).

                                      RECOMMENDATION

       For the foregoing reasons, the undersigned recommends that:

       1. Defendants’ Motion for Summary Judgment [26] be GRANTED;

       2. Plaintiff’s Complaint [1] be dismissed with prejudice for failure to state a claim
          pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii);

       3. The dismissal shall count as a strike pursuant to 28 U.S.C. § 1915(g).

                                       RIGHT TO OBJECT

       In accordance with the rule and 28 U.S.C. § 636(b)(1), any party within fourteen days

after being served a copy of this recommendation, may serve and file written objections to the

recommendations, with a copy to the district judge, the magistrate judge and the opposing party.

The district judge at the time may accept, reject, or modify in whole or in part, the

recommendations of the magistrate judge, or may receive further evidence, or recommit the

matter to this Court with instructions. The parties are hereby notified that failure to file written

objections to the proposed finding, conclusions, and recommendations contained within this

report and recommendation within fourteen days after being served with a copy shall bar that

party, except on grounds of plain error, from attacking on appeal the proposed factual findings

and legal conclusions accepted by the district court to which the party has not objected. Douglass

v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996).

       THIS the 25th day of May, 2021.

                                               s/Michael T. Parker
                                               UNITED STATES MAGISTRATE JUDGE




                                                  6
